DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on September 28, 2022 is acknowledged.  The traversal is on the ground(s) that the burden to search and/or examine species I is not substantially increased by the introduction of species II.  The examiner agrees and the previous restriction requirement has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 68-84 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Roberto et al. (US 2020/0101306).

Roberto et al. discloses:

1. An externally worn cardiac monitoring and/or treatment system (e.g., element 100) with battery detachment detection (e.g., via the disclosed battery lock circuitry 314), the system comprising: a battery-powered externally worn cardiac device comprising a housing (the affixation of said garment 110), and at least one processor (e.g., via the disclosed controller 120) disposed in the housing and being configured to process one or more ECG signals of a patient wearing the battery-powered externally worn cardiac device and determine at least one arrhythmia based on the processed ECG signal (e.g., via the disclosed controller being assembled into said garment); and a rechargeable battery (e.g., element 210) detachably disposed within the housing of the battery-powered externally worn cardiac device and removably coupled to the at least one processor, the rechargeable battery comprising at least one battery cell, detachment circuitry configured to detect whether the rechargeable battery is detached from the battery- powered externally worn cardiac device by monitoring a connection established between the rechargeable battery and the at least one processor (e.g., via the disclosed battery lock circuitry 314/404), and output a battery status signal indicating whether the rechargeable battery is detached from the battery-powered externally worn cardiac device, and audible and/or vibrational alarm circuitry operably coupled to the detachment circuitry, the audible and/or vibrational alarm circuitry configured to receive the battery status signal, and output an audible alert (e.g., via the disclosed alarm manager 214 in a predetermined frequency range and/or a tactile alert if the rechargeable battery is detached {e.g., [0056]-[0062], [0071]-[0072], [0100]-[0103] & (Figs 1A & 2-3)}.

2. The system of claim 1, wherein the detachment circuitry is further configured to:
determine whether the rechargeable battery is inserted into a battery charger by monitoring for a recharging current going from the battery charger to the at least one battery cell; and output and updated battery status signal indicating whether the rechargeable battery is inserted into a battery charger (e.g., [0056]-[0062], [0092] & [0103]).

3. The system of claim 2, wherein the audible and/or vibrational alarm circuitry is further configured to: determine whether the rechargeable battery is inserted into a battery charger based upon the updated battery status signal; and stop the output of the audible alert in a predetermined frequency range and/or the tactile alert if the rechargeable battery is inserted into a battery charger (e.g., via the disclosed alarm manager [0056]-[0062], [0098] & [0103]).


68. The system of claim 1, wherein the audible and/or vibrational alarm circuitry comprises at least one output device (e.g., via the disclosed user interface 208) that is adjustable to alter the predetermined frequency range of the audible alert (e.g., [0091], [0098] & [0100]-[0103]).

69. The system of claim 1, wherein the detachment circuitry (e.g., via the disclosed battery lock circuitry 314/404) comprises a detachment processor configured to: detect whether the rechargeable battery is detached from the battery-powered externally worn cardiac device; and output the battery status signal (e.g., [0056]-[0060]).

70. The system of claim 1, wherein the battery-powered externally worn cardiac device further comprises a plurality of sensing electrodes (e.g., via the disclosed ECG electrodes) configured to be coupled externally to a patient and to detect the one or more ECG signals of the patient wearing the battery-powered externally worn cardiac device {[0093]-[0094] & (Fig 2)}.


71. The system of claim 1, wherein the battery-powered externally worn cardiac device further comprises at least one therapy electrode (e.g., via the disclosed therapy delivery circuitry 202 and component) configured to deliver one or more therapeutic shocks to a patient wearing the battery-powered externally worn cardiac device {[0085], [0093]-[0094] & (Fig 2)}.

72. The system of claim 71, wherein the rechargeable battery is configured to provide power to the at least one therapy electrode to deliver the one or more therapeutic shocks to the patient wearing the battery-powered externally worn cardiac device (e.g., [0055]-[0056]).

73. The system of claim 1, wherein the audible and/or vibrational alarm circuitry is further configured to output the audible alert in a predetermined frequency range and/or the tactile alert after a period of time has elapsed after the rechargeable battery is detached, the period of time comprising at least one of one minute, two minutes, five minutes, ten minutes, fifteen minutes, twenty minutes, thirty minutes, one hour, or two hours (e.g., [0092] & [0098]).

74. The system of claim 1, wherein the detachment circuitry comprises: digital monitoring circuitry configured to monitor at least one data connection between the rechargeable battery and the at least one processor when the rechargeable battery is connected to the battery-powered externally worn cardiac device; analog monitoring circuitry configured to monitor for one or more of a voltage drop in the at least one battery cell or a current flow from the at least one battery cell; and/or at least one proximity detector configured to measure whether the rechargeable battery is attached to the battery-powered externally worn cardiac device (e.g., [0056]-[0062], [0098] & [0100]-[0103]).

75. A rechargeable battery for powering a battery-powered externally worn cardiac device, the rechargeable battery comprising: at least one battery cell; detachment circuitry configured to

detect whether the rechargeable battery is detached from the battery-powered externally worn cardiac device, and output a battery status signal indicating whether the rechargeable battery is detached from the battery-powered externally worn cardiac device; and audible and/or vibrational alarm circuitry operably coupled to the detachment circuitry, the audible and/or vibrational alarm circuitry configured to receive the battery status signal, and output an audible alert in a predetermined frequency range and/or a tactile alert if the rechargeable battery is detached {e.g., [0056]-[0062], [0071]-[0072], [0098], [0100]-[0103] & (Figs 1A & 2-3)}.

76. (Previously Presented) The rechargeable battery of claim 75, wherein the detachment circuitry is further configured to: determine whether the rechargeable battery is inserted into a battery charger by monitoring for a recharging current going from the battery charger to the at least one battery cell; and output an updated battery status signal indicating whether the rechargeable battery is inserted into a battery charger (e.g., [0056]-[0062]).

77.  The rechargeable battery of claim 76, wherein the audible and/or vibrational alarm circuitry is further configured to: determine whether the rechargeable battery is inserted into a battery charger based upon the updated battery status signal; and stop the output of the audible alert in a predetermined frequency range and/or the tactile alert if the rechargeable battery is inserted into a battery charger (e.g., via the disclosed alarm manager [0056]-[0062], [0098] & [0103]).

78. The rechargeable battery of claim 75, wherein the audible and/or vibrational alarm circuitry comprises at least one audio output device that is adjustable to alter the predetermined frequency range of the audible alert [e.g., 0098].

79.  A battery-powered externally worn cardiac device with battery detachment detection, the device comprising: a plurality of sensing electrodes configured to be coupled externally to a patient and to detect one or more ECG signals of the patient wearing the battery-powered externally worn cardiac device; a housing; at least one processor disposed in the housing and being configured to process the one or more ECG signals of a patient wearing the battery-powered externally worn cardiac device and determine at least one arrhythmia based on the processed ECG signal; a rechargeable battery removably coupled to the at least one processor; and a battery detection circuit comprising at least one battery cell, detachment circuitry configured to: determine whether the rechargeable battery is attached to the battery- powered externally worn cardiac device, and output a battery status signal indicating whether the rechargeable battery is attached to the battery-powered externally worn cardiac device, and audible and/or vibrational alarm circuitry operably coupled to the detachment circuitry, the audible and/or vibrational alarm circuitry configured to receive the battery status signal, and output an audible alert in a predetermined frequency range and/or a tactile alert if the rechargeable battery is detached {e.g., [0056]-[0062], [0071]-[0072], [0093]-[0094], [0098], [0100]-[0103] & (Figs 1A & 2-3)}.

80. The device of claim 79, wherein the detachment circuitry comprises: digital monitoring circuitry configured to monitor at least one data connection between the rechargeable battery and the processor when the rechargeable battery is attached to the battery-powered externally worn cardiac device; analog monitoring circuitry configured to monitor for one or more of a voltage drop in the at least one battery cell or a current flow from the at least one battery cell; and/or at least one proximity detector configured to measure whether the rechargeable battery is attached to the battery-powered externally worn cardiac device (e.g., [0056]-[0062], [0098] & [0100]-[0103]).


81. The device of claim 79, wherein the audible and/or vibrational alarm circuitry comprises at least one audio output device that is adjustable to alter the predetermined frequency range of the audible alert [e.g., 0098].

82. The device of claim 79, wherein the at least one battery cell is configured to provide power to one or more of the detachment circuitry or the audible and/or vibrational alarm circuitry [e.g., 0098].

83. (Previously Presented) The device of claim 82, wherein the housing comprises a user- accessible battery compartment configured to: house the at least one battery cell; and provide access to the at least one battery cell for removal of the at least one battery cell to disconnect power to one or more of the detachment circuitry or the audible and/or vibrational alarm circuitry (e.g., [0056]-[0062]).

84. The device of claim 79, further comprising at least one therapy electrode configured to deliver one or more therapeutic shocks to a patient wearing the battery- powered externally worn cardiac device, wherein the rechargeable battery is configured to provide power to the at least one therapy electrode to deliver the one or more therapeutic shocks to the patient wearing the battery-powered externally worn cardiac device (e.g., [0085] & [0093]-[0094]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792